" ‘All the rest of my property, I give, bequeath and devise to my beloved nephew, Paul Amory Battles, of Bangor, and I desire that he use as much of it as he needs or wishes to, even if he spends the whole of it. I do not wish to restrict him, in any way, in the use of it, but if, at the time of his decease, the principal remains unexpended, I wish it to be distributed in the following manner."(Then follows the names of various persons and against each name a specified amount of money in figures.)" ‘There may be some remainder after these bequests are paid, if so I desire it to be given in trust to Mrs. Geo. H. Fox and her daughter, Miss Madeline S. Fox, to be used in the ways I have indicated to them.’"Held: That under the provisions of the clause of the will quoted an absolute estate passed to Paul A. Battles in and to all the ‘rest’ of the property of the testatrix as therein referred to.